273 S.W.3d 580 (2009)
KOCH GENERAL CONTRACTOR, Appellant,
v.
James COOPER, Respondent.
No. ED 90467.
Missouri Court of Appeals, Eastern District, Division One.
January 13, 2009.
Spencer E. Farris, Saint Louis, MO, for Appellant.
Jamie L. Reyes-Jones, Saint Louis, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J. and PATRICIA L. COHEN, J.
Prior report: 2007 WL 5446550.

ORDER
PER CURIAM.
Koch General Contractor ("Contractor") appeals the judgment entered upon a jury verdict in favor of James Cooper ("Owner") on Contractor's claim for breach of its contract with Owner to rebuild a porch and deck on Owner's home. We find that the trial court did not err in permitting Owner to submit an affirmative converse verdict director.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).[1]
NOTES
[1]  We deny Owner's motions to dismiss Contractor's appeal, which were taken with the case.